     3:17-cr-00771-MGL        Date Filed 09/09/20      Entry Number 642        Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                           DISTRICT OF SOUTH CAROLINA
                               COLUMBIA DIVISION

UNITED STATES OF AMERICA                     :      CRIMINAL NO.: 3:17-CR-00771-MGL
                                             :
      vs.                                    :
                                             :         ORDER TERMINATING
KATRINA JIVERS                               :     DEFENDANT’S PARTICIPATION IN
                                                       THE BRIDGE PROGRAM



               On October 3, 2018 defendant was accepted as a participant in the BRIDGE
Program under which program the defendant’s compliance with the terms of supervision is
overseen by the BRIDGE Program Team. Defendant has successfully completed all phases of
the program and graduated on September 9, 2020. The BRIDGE Program Team, including the
undersigned United States District Judge, has determined that defendant’s participation in the
BRIDGE Program should be ended.


               IT IS ORDERED that upon successful completion of all phases of the BRIDGE
Program, defendant’s participation in the Program is hereby ended.




                                                    s/J. Michelle Childs
                                                    HONORABLE J. MICHELLE CHILDS
                                                    UNITED STATES DISTRICT JUDGE


September 9, 2020
Columbia, South Carolina
